 Case 6:09-cr-00017-LGW-CLR Document 176 Filed 04/29/20 Page 1 of 3




             In the United States District Court
             for the Southern District of Georgia
                     Statesboro Division
                                                                                     FILED
                                                                          John E. Triplett, Acting Clerk
                                                                           United States District Court

                                                                      By CAsbell at 8:28 am, Apr 29, 2020

UNITED STATES OF AMERICA,


        v.                                            CR 609-017

LAKELVYN DEMARCUS NEAL,

        Defendant.

                                       ORDER

      Before the Court is Defendant Lakelvyn Neal’s letter/motion

to commute his sentence to home confinement.               Dkt. No. 174.                 For

the reasons below, Neal’s motion is DENIED.

                                     BACKGROUND

      On July 21, 2009, under a written plea agreement, Neal pleaded

guilty to unlicensed dealing in firearms (Count Two) and possession

of an unregistered firearm (Count Twenty-eight).                Dkt. Nos. 67,

69.     In October 2009, the Court sentenced Neal to thirty months’

imprisonment as to Count Two and 108 months’ imprisonment as to

Count    Twenty-eight,     to   be    served   consecutively,   for       a       total

sentence of 138 months’ imprisonment with the Bureau of Prisons

(“BOP”).      Neal did not directly appeal.           According to the BOP

website,     Neal   is   currently     incarcerated   at   Oakdale    I       FCI           in

Oakdale, Louisiana, with a projected release date of January 23,

2021.
 Case 6:09-cr-00017-LGW-CLR Document 176 Filed 04/29/20 Page 2 of 3



     Neal now moves to reduce his sentence and asks this Court to

place him in home confinement.      The Court construes his motion as

one for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

Neal’s motion is primarily based on the COVID-19 pandemic and his

assertion of danger to his health.      As the Government notes, Neal

has not averred that he has exhausted his administrative remedies

with the BOP as required by 18 U.S.C. § 3582(c)(1)(A).

     The BOP has an administrative process in place to determine

how best to respond to the risk each individual inmate faces from

COVID-19.   The exhaustion requirement allows the BOP to apply that

process in a timely and orderly manner without giving preferential

treatment to inmates who prematurely file motions with the Court.

Having found that Neal has failed to exhaust his administrative

remedies, the Court concludes that it does not have jurisdiction

to decide Neal’s request. See United States v. Matthews, No. 5:01-

cr-18, 2020 WL 1845101, at *2 (M.D. Ga. Apr. 10, 2020) (“Because

‘[n]othing in the record ... indicates [petitioner] exhausted his

administrative remedies before filing his request,’ the Court does

not have jurisdiction to consider the motion.” (quoting United

States v. Coates, 775 F. App'x 669, 671 (11th Cir. 2019))).

      Accordingly, Neal’s motion, dkt. no. 174, is DENIED.




                                    2
Case 6:09-cr-00017-LGW-CLR Document 176 Filed 04/29/20 Page 3 of 3



    SO ORDERED, this 29th day of April, 2020.




                                __________________________________
                                HON. LISA GODBEY WOOD, JUDGE
                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF GEORGIA




                                   3
